Exhibit 10.1

ImmunoCellular Therapeutics, Ltd.

EXECUTIVE EMPLOYMENT AGREEMENT

for

Anthony Gringeri

This Executive Employment Agreement (the “Agreement”), made between
ImmunoCellular Therapeutics, Ltd. (the “Company”) and Anthony Gringeri (the
“Executive”) (collectively, the “Parties”), is effective as of August 19, 2013.
 

Whereas, the Company desires for Executive to provide services to the Company,
and wishes to provide Executive with certain compensation and benefits in return
for such employment services; and

Whereas, Executive wishes to be employed by the Company and to provide personal
services to the Company in return for certain compensation and benefits;

Now, Therefore, in consideration of the mutual promises and covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereto agree as
follows:

 

1.    Employment by the Company.

   

   

   

1.1    Position.  Executive shall serve as the Company’s Senior Vice President
of Strategic Resources.  During the term of Executive’s employment with the
Company, Executive will devote Executive’s best efforts and substantially all of
Executive’s business time and attention to the business of the Company, except
for approved time off permitted by the Company’s general employment policies.  

   

1.2    Duties and Location.  Executive shall perform such duties as are required
by the Chief Executive Officer, to whom Executive will report.  Executive’s
primary office location will be the Company’s headquarters.  The Company
reserves the right to reasonably require Executive to perform Executive’s duties
at places other than Executive’s primary office location from time to time, and
to require reasonable business travel.  The Company may modify Executive’s job
title and duties as it deems necessary and appropriate in light of the Company’s
needs and interests from time to time.

   

1.3    Policies and Procedures.  The employment relationship between the Parties
shall be governed by the general employment policies and practices of the
Company, except that when the terms of this Agreement differ from or are in
conflict with the Company’s general employment policies or practices, this
Agreement shall control.

   

2.   Compensation.

   

   

   

2.1    Salary.  For services to be rendered hereunder, Executive shall receive a
base salary at the rate of Three Hundred Ten Thousand Dollars ($310,000) per
year (the “Base Salary”), subject to standard payroll deductions and
withholdings and payable in accordance with the Company’s regular payroll
schedule.

   

2.2    Stock Option Grant.  Subject to approval by the Board of Directors (the
“Board”), Executive shall be granted an option to purchase 300,000 shares of
Common Stock in the Company at the fair market value on the date of grant (the
“Option”).  The Option shall be governed in all respects by the terms of the
governing equity plan documents and option agreement between Executive and the
Company, and shall be subject to a vesting schedule whereby one-quarter (1/4) of
the shares subject to the Option shall vest one year after grant, with the
remaining shares vesting in equal monthly installments over the following three
years thereafter, subject to Executive’s continuous service.

   

 

 1 





--------------------------------------------------------------------------------

   

 

2.3    Annual Cash Bonus.  Executive will be eligible for an annual
discretionary cash bonus of up to thirty percent (30%) of Executive’s Base
Salary (the “Annual Bonus”), to be prorated for 2013.  Whether Executive
receives an Annual Bonus for any given year, and the amount of any such Annual
Bonus, will be determined by the Board (or the Compensation Committee of the
Board) in its sole discretion based upon the Company’s and Executive’s
achievement of agreed upon written objectives and milestones to be determined on
an annual basis.  Any Annual Bonus that is awarded will be paid within the first
90 days of the calendar year following the applicable bonus year.  Executive
will not be eligible for, and will not earn, any Annual Bonus (including a
prorated bonus) if Executive’s employment terminates for any reason before the
payment date.

   

3.       Standard Company Benefits. Executive shall be entitled to participate
in all employee benefit programs for which Executive is eligible under the terms
and conditions of the benefit plans that may be in effect from time to time and
provided by the Company to its employees.  The Company reserves the right to
cancel or change the benefit plans or programs it offers to its employees at any
time.   

   

4.        Expenses.  The Company will reimburse Executive for reasonable travel,
entertainment or other expenses incurred by Executive in furtherance or in
connection with the performance of Executive’s duties hereunder, in accordance
with the Company’s expense reimbursement policy as in effect from time to time.

   

5.     Termination of Employment; Severance.

   

5.1    At-Will Employment.  Executive’s employment relationship is at-will.
 Either Executive or the Company may terminate the employment relationship at
any time, with or without Cause or advance notice.

   

5.2    Termination Without Cause; Resignation for Good Reason.  

   

(i)    The Company may terminate Executive’s employment with the Company at any
time without Cause (as defined below).  Further, Executive may resign at any
time for Good Reason (as defined below).

   

(ii)    In the event Executive’s employment with the Company is terminated by
the Company without Cause, or Executive resigns for Good Reason, then provided
such termination constitutes a “separation from service” (as defined under
Treasury Regulation Section 1.409A-1(h), without regard to any alternative
definition thereunder, a “Separation from Service”), and provided that Executive
remains in compliance with the terms of this Agreement, the Company shall
provide Executive with the following severance benefits:

   

(a)    The Company shall pay Executive, as severance, six (6) months of
Executive’s base salary in effect as of the date of Executive’s employment
termination, subject to standard payroll deductions and withholdings (the
“Severance”).  The Severance will be paid in equal installments on the Company’s
regular payroll schedule over the six (6) month period following Executive’s
Separation from Service; provided, however, that no payments will be made prior
to the 60th day following Executive’s Separation from Service.  On the 60th day
following Executive’s Separation from Service, the Company will pay Executive in
a lump sum the Severance that Executive would have received on or prior to such
date under the standard payroll schedule but for the delay while waiting for the
60th day in compliance with Code Section 409A, with the balance of the Severance
being paid as originally scheduled.

   

 

 2 





--------------------------------------------------------------------------------

   

 

(b)    Provided Executive timely elects continued coverage under COBRA, the
Company shall pay Executive’s COBRA premiums to continue Executive’s coverage
(including coverage for eligible dependents, if applicable) (“COBRA Premiums”)
through the period (the “COBRA Premium Period”) starting on Executive’s
Separation from Service and ending on the earliest to occur of: (i) six (6)
months following Executive’s Separation from Service; (ii) the date Executive
becomes eligible for group health insurance coverage through a new employer; or
(iii) the date Executive ceases to be eligible for COBRA continuation coverage
for any reason, including plan termination. In the event Executive becomes
covered under another employer's group health plan or otherwise cease to be
eligible for COBRA during the COBRA Premium Period, Executive must immediately
notify the Company of such event.  Notwithstanding the foregoing, if the Company
determines, in its sole discretion, that it cannot pay the COBRA Premiums
without a substantial risk of violating applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), the Company instead
shall pay to Executive, on the first day of each calendar month, a fully taxable
cash payment equal to the applicable COBRA premiums for that month (including
premiums for Executive and Executive’s eligible dependents who have elected and
remain enrolled in such COBRA coverage), subject to applicable tax withholdings
(such amount, the “Special Cash Payment”), for the remainder of the COBRA
Premium Period.  Executive may, but is not obligated to, use such Special Cash
Payments toward the cost of COBRA premiums.  

   

(c)    The Company will accelerate the vesting of the Option, as well as any
other equity interests granted to Executive, such that the shares that would
have vested in the six (6) months following Executive’s Separation from Service
shall be deemed vested and exercisable as of Executive’s last day of employment
(the “Accelerated Vesting”).   

   

(iii)    If the Company terminates Executive’s employment with the Company
without Cause, or Executive resigns for Good Reason, in either case within
twelve (12) months following the closing of a Change in Control (as defined
below), then in addition to the Severance and COBRA Premiums (or Special Cash
Payments set forth above), the Company will accelerate the vesting of the
Option, as well as any other equity interests granted to Executive, such that
fifty percent (50%) of the then-unvested shares subject to the Option (or other
equity interests) will be deemed vested and exercisable as of Executive’s last
day of employment.

   

5.3    Termination for Cause; Resignation Without Good Reason; Death or
Disability.

   

(i)    The Company may terminate Executive’s employment with the Company at any
time for Cause.  Further, Executive may resign at any time without Good Reason.
 Executive’s employment with the Company may also be terminated due to
Executive’s death or disability.  

   

(ii)    If Executive resigns without Good Reason, or the Company terminates
Executive’s employment for Cause, or upon Executive’s death or disability, then
(i) Executive will no longer vest in the Option, (ii) all payments of
compensation by the Company to Executive hereunder will terminate immediately
(except as to amounts already earned), and (c) Executive will not be entitled to
any severance benefits, including (without limitation) the Severance, COBRA
Premiums, Special Cash Payments or Accelerated Vesting.  

   

6.         Conditions to Receipt of Severance, COBRA Premiums, Special Cash
Payments and Accelerated Vesting.  The receipt of the Severance, COBRA Premiums,
Special Cash Payments and Accelerated Vesting will be subject to Executive
signing and not revoking a separation agreement and release of claims in a form
satisfactory to the Company (the “Separation Agreement”) within a time period
specified by the Company.  No Severance, COBRA Premiums, Special Cash Payments
or Accelerated Vesting will be paid or provided until the Separation Agreement
becomes effective.  Executive shall also resign from all positions and terminate
any relationships as an employee, advisor, officer or director with the Company
and any of its affiliates, each effective on the date of termination.

   

 

 3 





--------------------------------------------------------------------------------

   

 

7.         Section 409A.  It is intended that all of the severance benefits and
other payments payable under this Agreement satisfy, to the greatest extent
possible, the exemptions from the application of Code Section 409A provided
under Treasury Regulations 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9),
and this Agreement will be construed to the greatest extent possible as
consistent with those provisions, and to the extent no so exempt, this Agreement
(and any definitions hereunder) will be construed in a manner that complies with
Section 409A.  For purposes of Code Section 409A (including, without limitation,
for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), Executive’s
right to receive any installment payments under this Agreement (whether
severance payments, reimbursements or otherwise) shall be treated as a right to
receive a series of separate payments and, accordingly, each installment payment
hereunder shall at all times be considered a separate and distinct payment.
 Notwithstanding any provision to the contrary in this Agreement, if Executive
is deemed by the Company at the time of Executive’s Separation from Service to
be a “specified employee” for purposes of Code Section 409A(a)(2)(B)(i), and if
any of the payments upon Separation from Service set forth herein and/or under
any other agreement with the Company are deemed to be “deferred compensation”,
then to the extent delayed commencement of any portion of such payments is
required in order to avoid a prohibited distribution under Code Section
409A(a)(2)(B)(i) and the related adverse taxation under Section 409A, such
payments shall not be provided to Executive prior to the earliest of (i) the
expiration of the six-month period measured from the date of Executive’s
Separation from Service with the Company, (ii) the date of Executive’s death or
(iii) such earlier date as permitted under Section 409A without the imposition
of adverse taxation.  Upon the first business day following the expiration of
such applicable Code Section 409A(a)(2)(B)(i) period, all payments deferred
pursuant to this Paragraph shall be paid in a lump sum to Executive, and any
remaining payments due shall be paid as otherwise provided herein or in the
applicable agreement. No interest shall be due on any amounts so deferred.

   

8.   Definitions.  

   

   

   

(i)    Cause.  For purposes of this Agreement, “Cause” for termination will
mean:  (a) commission of any felony or crime involving dishonesty;
(b) participation in any fraud against the Company; (c) material breach of
Executive’s duties to the Company; (d) persistent unsatisfactory performance of
job duties after written notice from the Board and a reasonable opportunity to
cure (if deemed curable); (e) intentional damage to any property of the Company;
(f) misconduct, or other violation of Company policy that causes harm;
(g) breach of any written agreement with the Company; and (h) conduct by
Executive which in the good faith and reasonable determination of the Board
demonstrates gross unfitness to serve.

   

(ii)    Good Reason.  For purposes of this Agreement, Executive shall have “Good
Reason” for resignation from employment with the Company if any of the following
actions are taken by the Company without Executive’s prior written consent:
 (a) a material reduction in Executive’s base salary, which the parties agree is
a reduction of at least 10% of Executive’s base salary (unless pursuant to a
salary reduction program applicable generally to the Company’s similarly
situated employees); or (b) a material reduction in Executive’s duties
(including responsibilities and/or authorities), provided, however, that a
change in job position shall not be deemed a “material reduction” in and of
itself unless Executive’s new duties are materially reduced from the prior
duties; or (c) relocation of Executive’s principal place of employment to a
place that increases Executive’s one-way commute by more than sixty (60) miles
as compared to Executive’s then-current principal place of employment
immediately prior to such relocation.  In order to resign for Good Reason,
Executive must provide written notice to the Company’s CEO within 30 days after
the first occurrence of the event giving rise to Good Reason setting forth the
basis for Executive’s resignation, allow the Company at least 30 days from
receipt of such written notice to cure such event, and if such event is not
reasonably cured within such period, Executive must resign from all positions
Executive then holds with the Company not later than 90 days after the
expiration of the cure period.

   

 

 4 





--------------------------------------------------------------------------------

   

 

(iii)    Change of Control.  For purposes of this Agreement, “Change of Control”
shall mean:  (a) the acquisition of the Company by another entity by means of
any transaction or series of related transactions to which the Company is party
(including, without limitation, any stock acquisition, reorganization, merger or
consolidation but excluding any sale of stock for capital raising purposes)
other than a transaction or series of transactions in which the holders of the
voting securities of the Company outstanding immediately prior to such
transaction continue to retain (either by such voting securities remaining
outstanding or by such voting securities being converted into voting securities
of the surviving entity), as a result of shares in the Company held by such
holders prior to such transaction, at least fifty percent (50%) of the total
voting power represented by the voting securities of the Company or such
surviving entity outstanding immediately after such transaction or series of
transactions; (b) a sale, lease or other conveyance of all or substantially all
of the assets of the Company; or (c) any liquidation, dissolution or winding up
of the Company, whether voluntarily or involuntarily.

   

9.   Proprietary Information Obligations.

   

   

   

9.1    Confidential Information Agreement.  As a condition of employment,
Executive shall execute and abide by the Company’s standard form of At-Will
Employment, Confidential Information, Invention Assignment, and Arbitration
Agreement (the “Confidentiality Agreement”).

   

9.2    Third-Party Agreements and Information.  Executive represents and
warrants that Executive’s employment by the Company does not conflict with any
prior employment or consulting agreement or other agreement with any third
party, and that Executive will perform Executive’s duties to the Company without
violating any such agreement.  Executive represents and warrants that Executive
does not possess confidential information arising out of prior employment,
consulting, or other third party relationships, that would be used in connection
with Executive’s employment by the Company, except as expressly authorized by
that third party.  During Executive’s employment by the Company, Executive will
use in the performance of Executive’s duties only information which is generally
known and used by persons with training and experience comparable to Executive’s
own, common knowledge in the industry, otherwise legally in the public domain,
or obtained or developed by the Company or by Executive in the course of
Executive’s work for the Company.  

   

10.   Outside Activities During Employment.

   

   

   

10.1    Non-Company Business.  Except with the prior written consent of the
Board, Executive will not during the term of Executive’s employment with the
Company undertake or engage in any other employment, occupation or business
enterprise, other than ones in which Executive is a passive investor.  Prior
approval by the Board, which will not be unreasonably withheld, is required for
advisory or other company board of director commitments proposed by Executive.
 In any event, Executive may engage in civic and not-for-profit activities so
long as such activities do not materially interfere with the performance of
Executive’s duties hereunder.  

   

10.2    No Adverse Interests.  Executive agrees not to acquire, assume or
participate in, directly or indirectly, any position, investment or interest
known to be adverse or antagonistic to the Company, its business or prospects,
financial or otherwise.

   

11.         Non-Solicitation.  Executive agree that during the period of
employment with the Company and for twelve (12) months after the date
Executive’s employment is terminated for any reason, Executive will not, either
directly or through others, solicit or encourage or attempt to solicit or
encourage any employee, independent contractor, or consultant of the Company to
terminate his or her relationship with the Company in order to become an
employee, consultant or independent contractor to or for any other person or
entity.

   

 

 5 





--------------------------------------------------------------------------------

   

 

12.         Dispute Resolution.  To ensure the timely and economical resolution
of disputes that may arise in connection with Executive’s employment with the
Company, Executive and the Company agree that any and all disputes, claims, or
causes of action arising from or relating to the enforcement, breach,
performance, negotiation, execution, or interpretation of this Agreement,
Executive’s employment, or the termination of Executive’s employment, including
but not limited to statutory claims, shall be resolved to the fullest extent
permitted by law by final, binding and confidential arbitration, by a single
arbitrator, in Los Angeles, California, conducted by JAMS, Inc. (“JAMS”) under
the then applicable JAMS rules (which can be found at the following web address:
).  By agreeing to this arbitration procedure, both Executive and the Company
waive the right to resolve any such dispute through a trial by jury or judge or
administrative proceeding.  The Company acknowledges that Executive will have
the right to be represented by legal counsel at any arbitration proceeding.  The
arbitrator shall:  (a) have the authority to compel adequate discovery for the
resolution of the dispute and to award such relief as would otherwise be
permitted by law; and (b) issue a written arbitration decision, to include the
arbitrator’s essential findings and conclusions and a statement of the award.
 The arbitrator shall be authorized to award any or all remedies that Executive
or the Company would be entitled to seek in a court of law.  The Company shall
pay all JAMS’ arbitration fees in excess of the amount of court fees that would
be required of the Executive if the dispute were decided in a court of law.
 Nothing in this Agreement is intended to prevent either Executive or the
Company from obtaining injunctive relief in court to prevent irreparable harm
pending the conclusion of any such arbitration.  Any awards or orders in such
arbitrations may be entered and enforced as judgments in the federal and state
courts of any competent jurisdiction.

   

13.   General Provisions.

   

   

   

13.1    Notices.  Any notices provided must be in writing and will be deemed
effective upon the earlier of personal delivery (including personal delivery by
fax) or the next day after sending by overnight carrier, to the Company at its
primary office location and to Executive at the address as listed on the Company
payroll.

   

13.2    Severability.  Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction to the extent possible in
keeping with the intent of the parties.

   

13.3    Waiver.  Any waiver of any breach of any provisions of this Agreement
must be in writing to be effective, and it shall not thereby be deemed to have
waived any preceding or succeeding breach of the same or any other provision of
this Agreement.

   

13.4    Complete Agreement.  This Agreement, together with the Confidentiality
Agreement, constitutes the entire agreement between Executive and the Company
with regard to this subject matter and is the complete, final, and exclusive
embodiment of the Parties’ agreement with regard to this subject matter.  This
Agreement is entered into without reliance on any promise or representation,
written or oral, other than those expressly contained herein, and it supersedes
any other such promises, warranties or representations.  It is entered into
without reliance on any promise or representation other than those expressly
contained herein, and it cannot be modified or amended except in a writing
signed by a duly authorized officer of the Company.

   

13.5    Counterparts.  This Agreement may be executed in separate counterparts,
any one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.

13.6    Headings.  The headings of the paragraphs hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.

   

 

 6 





--------------------------------------------------------------------------------

   

 

13.7    Successors and Assigns.  This Agreement is intended to bind and inure to
the benefit of and be enforceable by Executive and the Company, and their
respective successors, assigns, heirs, executors and administrators, except that
Executive may not assign any of his duties hereunder and he may not assign any
of his rights hereunder without the written consent of the Company, which shall
not be withheld unreasonably.

   

13.8    Tax Withholding and Indemnification.  All payments and awards
contemplated or made pursuant to this Agreement will be subject to withholdings
of applicable taxes in compliance with all relevant laws and regulations of all
appropriate government authorities.  Executive acknowledges and agrees that the
Company has neither made any assurances nor any guarantees concerning the tax
treatment of any payments or awards contemplated by or made pursuant to this
Agreement.  Executive has had the opportunity to retain a tax and financial
advisor and fully understands the tax and economic consequences of all payments
and awards made pursuant to the Agreement.

   

13.9    Choice of Law.  All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the laws of the State of
California.  

   

In Witness Whereof, the Parties have executed this Agreement on the day and year
first written above.

 

ImmunoCellular Therapeutics, Ltd.

   

By:

   

   

Andrew Gengos

   

Chief Executive Officer

   

   

   

   

Executive

   

   

   

Anthony Gringeri

   

   

   

   

 

 7 



--------------------------------------------------------------------------------